Title: To George Washington from John Hancock, 20 April 1777
From: Hancock, John
To: Washington, George



Sir,
Philada April 20th 1777.

Your Favour of the 18th continued to the 19th I was this Day honored with at two O’Clock, and shall lay the same before Congress tomorrow Morning.
The enclosed Resolves are all that have passed in Congress since my last, which are either necessary for your Information, or the Direction of your Conduct. I beg Leave to refer your Attention to them, & with sincere and ardent Wishes for your Health, Happiness, and Prosperity, have the Honour to be, Sir your most obed: & very hble Servt.

Should Mr Commissary Trumbull be at Head Quarters, I am to request you will order him to Repair to Congress at Philada.

